Exhibit 1 JOINT FILING AGREEMENT The undersigned parties hereby agree that this Amendment No. 1 to the Schedule 13G filed herewith relating to the ordinary shares, par value NIS 0.01 per share, of Macrocure Ltd., is being filed jointly with the Securities and Exchange Commission pursuant to Rule 13d-1(k) on behalf of each such person. Date: January 7, 2016 PONTIFAX MANAGEMENT 2 G.P. (2007) LTD. By: /s/ Tomer Kariv Name: Tomer Kariv Title: Managing Partner PONTIFAX MANAGEMENT II L.P. By: /s/ Tomer Kariv Name: Tomer Kariv Title: Managing Partner PONTIFAX (CAYMAN) II, L.P. By: /s/ Tomer Kariv Name: Tomer Kariv Title: Managing Partner PONTIFAX (ISRAEL) II, L.P. By: /s/ Tomer Kariv Name: Tomer Kariv Title: Managing Partner PONTIFAX (ISRAEL) II—INDIVIDUAL INVESTORS, L.P. By: /s/ Tomer Kariv Name: Tomer Kariv Title: Managing Partner /s/ Ran Nussbaum RAN NUSSBAUM /s/ Tomer Kariv TOMER KARIV
